Citation Nr: 1518158	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating, in excess of 10 percent, for status post right knee arthroscopy with residual scar.  

2.  Entitlement to an initial rating, in excess of 10 percent, for status post left knee arthroscopy with residual scar.

3.  Entitlement to an initial rating, in excess of 10 percent, for peripheral neuropathy, left lower extremity..


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran served on active duty from June 1988 to September 1988, from April 2004 to March 2005, and July 2004 to July 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board was notified that the Veteran has relocated to Wisconsin and as such would like his claims file transferred from the Atlanta, Georgia, RO to the RO in Milwaukee, Wisconsin.  The Veteran would like a Veterans Service Officer (VSO) at the Milwaukee, Wisconsin, RO to review his file and then he would like to be rescheduled for a videoconference hearing before the Board at the Milwaukee, Wisconsin, RO.  As the Veteran's requested hearing has not yet been conducted, this matter should be remanded to schedule the Veteran for the requested hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Transfer the Veterans claims folder to the Milwaukee, Wisconsin, RO.

2.  After the transfer has been completed, provide a VSO review of the Veteran's claims folder.

3.  Schedule the Veteran for a videoconference hearing.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




